Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species zinc chloride in the reply filed on 10/06/2021 is acknowledged.
Status of Examination
	Claims 1-20 are pending and currently under examination.
	Applicant claims a method of preparing a charged polyethylenimine disinfecting composition that comprises providing a linear PEI hydrochloride solution, adding a base, such as sodium hydroxide to provide a linear PEI salt solution with a pH between 9-11, adding a first organic acid, such as formic acid, to reduce the pH to less than 7, removing 20% to 100% of the solt in the solution through use of dialysis and than adding water and a second organic acid, such as formic acid or acetic acid, to obtain the disinfecting composition with a pH of 2-7.  The composition may also contain a metal cation, such as zinc chloride.
	The claims will be given their broadest reasonable interpretation.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 and claims 2-20 which depend therefrom directly or indirectly therefrom are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as 
Claim 1 was amended to require a method of preparing a disinfecting composition comprising charged, non-chemically modified, linear polyethylenimine (PEI) that requires 4 method steps to provide the disinfecting composition comprising charged, non-chemically modified, linear PEI.  Applicant cites to paragraph [0019] for support for this amendment.  While paragraph [0019] provides support for utilizing a starting material that comprises a non-chemically modified, linear PEI, paragraph [0019] does not support the current claimed limitation that requires that the recited method provides an end product that contains charged, non-chemically modified linear polyethylenimine.  Turning to paragraph [0019], this paragraph is directed to the provision of the type of PEI utilized in the step (i).  In addition to specifically starting the paragraph with “Step (i) requires…”, this paragraph also explicitly recites that “the linear PEI hydrochloride used for the method…” which makes clear that the linear PEI that is referred to in this paragraph is the starting material, not the PEI produced from the method (i.e. the end product).  No other paragraphs in the specification recite “non-chemically modified”.  Thus, the recitation of a method of preparing a disinfectant composition that comprises charged, non-chemically modified linear PEI is new matter.  


Response to Arguments

Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L BRANSON whose telephone number is (571)270-3812. The examiner can normally be reached Monday -Friday 9-5 Eastern.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






DANIEL L. BRANSON
Examiner
Art Unit 1616
/JOHN PAK/Primary Examiner, Art Unit 1699